Citation Nr: 0603154	
Decision Date: 02/03/06    Archive Date: 02/15/06	

DOCKET NO.  04-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for bipolar affective disorder (previously diagnosed 
as dysthymic disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from May 1977 
to May 1984, disagreed with the rating decision and appealed 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.

The Board observes that the veteran submitted an application 
for increased compensation based on unemployability in 
October 2004.  In a December 2005 Brief filed in support of 
the veteran's claim, the veteran's representative requested 
that the Board refer the issue to the RO for necessary 
action.  Since the RO has not had an opportunity to 
adjudicate this issue since the October 2004 application was 
filed subsequent to the case being certified to the Board, 
this matter is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bipolar affective disorder has not been 
shown to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for bipolar affective disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9432 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005).  The VCAA provides, among other things, that the 
VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate her claim, the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
denied by way of a May 2002 letter from the RO, a September 
2002 rating decision, a September 2003 letter from the RO, 
and a May 2004 Statement of the Case.  The May 2002 letter, 
provided to the veteran prior to the decision in this case, 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in her possession that pertained to the claim.  
Specifically, the May 2002 letter notified the veteran that 
additional evidence was needed that showed her service-
connected disorder had increased in severity; and that she 
could assist with her claim by informing the RO of any 
information or evidence that the veteran wanted the RO to 
obtain.  The September 2003 letter additionally provided 
information about the VCAA.  Lastly, the veteran was told in 
her May 2004 Statement of the Case that she should provide 
the RO with any evidence in her possession that pertained to 
her claim.  

Prior to receiving the May 2004 Statement of the Case, the 
veteran was provided with the September 2002 rating decision.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
denied.  Neither the veteran nor her representative has 
contended or argued that any defect or deficiency in the VCAA 
notices that may be present has resulted in any prejudice in 
the adjudication of her appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the RO afforded the veteran a VA 
examination in June 2002 that assessed the severity of the 
veteran's disability.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in connection with her claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

In a May 1993 rating decision, the RO granted service 
connection for a dysthymic disorder with an evaluation of 30 
percent effective October 20, 1992.  In July 2000, the 
veteran submitted a statement which requested an increase in 
her service-connected disability rating.  The RO reviewed VA 
medical records dated from February 2000 to June 2001 and a 
January 2001 VA examination report prior to issuing a July 
2001 rating decision that increased the veteran's disability 
evaluation to 50 percent effective July 17, 2000.  The 
veteran was not shown to have disagreed with this rating 
decision.  

In November 2001, the veteran submitted a statement in which 
she asserted that she had been forced to resign from her job 
in August 2001, was under a great deal of stress and was 
becoming more depressed.  The RO viewed this statement as a 
request for an increased rating.   

Thereafter, the RO obtained VA medical records dated from 
July 2001 to September 2002 that evidenced treatment for 
bipolar affective disorder and stress.  Specifically, VA 
records dated in August 2001 noted that the veteran was 
experiencing situational depression and stress due to her 
mother's declining health and the veteran's termination from 
her job for being hypomanic.  The veteran denied homicidal 
ideation at that time, but reported suicidal ideation without 
a plan.  The examiner noted that the veteran demonstrated 
insight into her diagnosis and situation.  VA medical records 
dated in September 2001 reported that the veteran was 
experiencing less stress as her mother had been placed in a 
nursing home.  The veteran indicated that she was not 
"cycling" in terms of her bipolar affective disorder at 
that time, and she was not irritable or tearful.  However, 
the veteran asserted that she continued to feel isolated.  

VA medical records dated between February 2002 and May 2002 
evidenced the veteran's increasing depression.  She was 
assigned a Global Assessment of Functioning (GAF) score in 
February 2002 of 66 and diagnosed with bipolar affective 
disorder II that was improved with medication.  March 2002 
records indicated that the veteran's mood stabilized and she 
was not depressed or cycling.  The veteran reported that she 
had recently resigned from her job because she felt 
compromised in certain situations.  The examiner noted that 
the veteran was not hypomanic.  She did not have racing 
thoughts, nor was she impulsive or argumentative.  The 
veteran denied suicidal ideations, self-harm feelings, or 
self-harm actions.  Her GAF score remained at 66.  In May 
2002, the veteran was reported to have a more depressed mood, 
but was stable and not cycling.  She was not hypomanic and 
had no racing thoughts.  She was also noted not to be 
impulsive or argumentative.  She was assigned a GAF score of 
57.  

The veteran was afforded a VA examination in June 2002, at 
which time she reported that her mother had passed away in 
December 2001 and that she was responsible for dealing with 
the burial and estate.  The examiner reviewed the veteran's 
claims file and medical records, and noted that she had no 
previous hospitalizations.  In regards to occupational 
history, the veteran reported that she had worked 8 of the 
last 12 months.  She stated that she did not lose time from 
work due to her illness; but that she had, in fact, been 
fired from her previous job due to irritability and sarcastic 
remarks she attributed to her disability.  Thereafter, the 
veteran worked at another position for six months but left 
when she was disciplined for breaking employment rules.  She 
reported that she was currently unemployed and had not looked 
for work.  She stated that she did not think that she could 
work due to an increase in hypomanic symptoms when under 
stress.  

In regards to symptomatology, the veteran reported that she 
felt edgy, unmotivated, stayed in bed most of the time, 
experienced depression, irritability and isolation.  She 
denied suicidal ideations, although she expressed thoughts of 
death without intent or plan.  The veteran reported that she 
ate compulsively and that her appetite was good.  She 
averaged six hours of sleep a night with naps during the day.  
She reported being mostly depressed with cycling into 
hypomania approximately every two weeks.  She also stated 
that she socialized with only one friend on a weekly basis.  
The veteran reported that taking medication for her illness 
was effective in keeping her from becoming severely depressed 
and controlling her cycling into hypomania.  

Upon physical examination, the veteran was noted to be 
disheveled but clean.  She reported that she did not bathe 
often if she did not go out, and that she had difficulty 
keeping her house clean.  The examiner noted that she was 
friendly with good eye contact.  Her mood was irritable and 
depressed; her affect congruent with mood; and her speech was 
clear and coherent.  Her thoughts were reported to be logical 
and goal-directed, and her insight and judgment were fair.  
She was alert and oriented times four, but reported some 
long-term memory impairment.  Rate and flow of speech were 
noted to be within normal limits, as well as relevant and 
logical.  The examiner observed no inappropriate behavior.  
The veteran denied hallucinations and delusions and her 
abstract thinking appeared to be normal.  She also denied 
panic attacks.  She reported no homicidal and suicidal 
thoughts at that time, but asserted she experienced suicidal 
ideation without intent or plan at the time of her mother's 
death.  She complained of experiencing a depressed mood 
almost all the time, and reported anxiety attacks only when 
shopping.  Regarding obsessive or ritualistic behavior, the 
examiner noted that the veteran picked her fingernails until 
she broke the skin and they bleed.  The veteran was diagnosed 
with bipolar affective disorder and assigned a GAF score of 
50 due to frequent moderate depression, fatigue, few friends, 
and employment difficulties related to stress.  

VA medical records dated in early August 2002 indicated that 
the veteran's mood was stable.  She did not have suicidal 
ideation or self-harm feelings or actions, but long-term 
memory problems were noted to continue.  The veteran reported 
that she was employed as a nurse working with special needs 
children at that time.  She was assigned a GAF score of 54.  
Subsequent VA medical records dated in late August 2002 
indicated that the veteran was suspended from work and was 
depressed at that time.  She denied homicidal ideations, but 
reported fleeting suicidal ideation with a plan to overdose 
on prescription medication.  She stated that she was 
uncertain as to whether she needed to be hospitalized.  

Private medical records from Prairie View Hospital dated from 
August 20, 2002 to August 23, 2002 indicated that the veteran 
was hospitalized on a voluntary basis with the chief 
complaint of depression and suicidal thoughts.  At that time, 
the veteran reported that she was experiencing longer lasting 
depression and suicidal thoughts than before, and that her 
suicidal ideation was accompanied by a plan to overdose on 
medication.  The veteran reported a recent stressor of being 
suspended from her job for slapping the hand of a child in 
her care.  Additional symptoms included insomnia, anergia, 
social withdrawal, increased irritability, less attention to 
activities of daily living, ruminating thoughts and crying 
spells.  She also reported difficulties taking her medication 
on schedule.  The veteran's entrance examination revealed 
that she was neat and clean and casually dressed.  Her mood 
was depressed and anxious and her affect was appropriate.  
The veteran's speech was age appropriate, logical, and 
coherent and she presented with no evidence of a thought 
disorder.  The veteran's psychomotor status was slow with 
some initial agitation.  She was oriented times three.  The 
veteran was diagnosed with bipolar affective disorder and 
assigned a GAF score of 20 with her problems noted as 
suicidal ideation and poor self-care.  During her brief 
hospital stay, the veteran participated in group therapy and 
improved.  Upon her discharge from the hospital on August 23, 
2002, the veteran denied the presence of suicidal ideation, 
but stated that she believed it would reoccur should she 
return to her home environment.  She was referred to a VA 
inpatient program where she remained for the continuation of 
her treatment.  Her discharge GAF score from Prairie View 
Hospital was 30.  

VA medical records dated in late August 2002 reflected 
continued inpatient treatment for bipolar affective disorder.  
The veteran's transfer records from Prairie View Hospital to 
the VA indicated that she denied suicidal ideation but her 
mood was irritable.  She was diagnosed with bipolar mood 
disorder with the most recent episode depressed, as well as 
noncompliance with her treatment [medication], and assigned a 
GAF score of 30.  Subsequent August 2002 records noted that 
the veteran's mood improved and that she did not have 
suicidal or homicidal ideations.  She was described as 
cooperative, calm and pleasant with an "okay' mood and a 
congruent affect.  Her thoughts were reported to be linear 
and goal-directed.  She was noted to be well groomed and her 
speech was reported to be at a normal rate and rhythm tone.  
The examiner reported no evidence of delusional thinking.  
The veteran was assigned GAF scores of 30 and 45 during the 
course of her stay.  Her early September 2002 VA discharge 
summary indicated that she was in no acute distress and her 
behavior was cooperative.  Her speech was of normal rhythm 
and volume; and her affect was noted to be indifferent to 
situation and congruent.  Her thought process was linear and 
goal-oriented and she was alert and oriented times three.  
She denied suicidal and homicidal ideation, and her judgment 
and insight were reported to be fair.  The veteran was 
scheduled to be seen for follow-up care to ensure compliance 
with her medication.  Her discharge GAF score was 60.  

VA medical records dated in September 2002 indicated that the 
veteran continued to receive treatment for her bipolar 
affective disorder and that she slowly improved.  While 
reported to still be depressed and tearful, the veteran was 
not suicidal or hypomanic and did not have racing thoughts.  
Although irritable and argumentative with poor motivation, 
she was not impulsive and was reported to be able to 
function.  She was assigned GAF scores of 54.  An early 
September 2002 record indicated that the veteran stated she 
still had her job [working with special needs children], but 
was uncertain if she wanted to return due to the stress 
associated with it.  In late September 2002, the veteran 
received a letter from the VA Vocational Rehabilitation 
division that denied her assistance in training for another 
profession on the basis that she could obtain a job other 
than as a nurse.  In response to learning this information, a 
VA examiner noted that data on the veteran indicated that she 
could not manage another nursing or high-stressed job.  The 
examiner observed that the veteran had multiple nursing jobs 
in the past where she had been unable to remain employed due 
to reasons related to her bipolar disorder.  He stated that 
he doubted the veteran should return to nursing. 

In a September 2002 rating decision, the RO continued the 
assignment of a 50 percent disability evaluation for the 
veteran's bipolar affective disorder.  The veteran submitted 
a Notice of Disagreement in August 2003.  

The claims file additionally contains private medical records 
from the veteran's licensed clinical social worker dated from 
September 2002 to June 2003.  Of these, a September 2002 
mental status examination noted that the veteran had normal 
memory and normal speech.  Her mood was described as anxious 
and depressed, with handwritten notes indicating that the 
veteran reported that she was not a danger to herself.  She 
was also described as having some grandiose thoughts and 
perceptions; otherwise, her thoughts were reported to be 
normal.  The social worker assigned an entrance GAF score of 
45 to 50.  During therapy, the veteran was consistently noted 
to have an anxious and intense affect or mood.  Her mental 
status was reported to be normal and she was not considered a 
suicide or violence risk.  The social worker additionally 
noted that the veteran fully participated in treatment 
compliance.  In June 2003, she indicated that the veteran had 
stabilized for the time being, even though she had problems 
in deciding what to do in regards to her employment.  The 
therapy was mutually terminated at that time. 

In July 2004, the veteran's representative submitted a 
statement in which he asserted that the veteran's treatment 
records from Prairie View Hospital supported a finding of an 
increased rating as they showed the veteran (1) had a GAF 
score of 20 with suicidal ideation and poor self-care, (2) 
experienced difficulty with relationships, (3) had limited 
close friends, (4) experienced a high startled response, (5) 
and experienced a high reactivity to others.  The 
representative asserted that VA medical records dated in 
August 2002 also indicated that the veteran's condition 
continued to deteriorate at a progressive rate. 

In a December 2005 brief, the representative argued that the 
RO failed to properly evaluate the seriousness of the 
veteran's psychiatric disorder.  He also stated that the 
nature of the veteran's bipolar affective disorder makes it 
impossible for her to establish relationships or retain 
gainful employment.  As such, he contended that the veteran 
is totally disabled for gainful work as a result of her 
disability and should be awarded a 100 percent disability 
rating.    

C.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing her symptomatology with the criteria set forth in 
the schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's bipolar affective disorder has been evaluated 
under the general rating formula for mental disorders.  She 
has been assigned a 50 percent disability rating under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9432 (2005).  
However, the veteran contends that her bipolar affective 
disorder is more disabling than currently evaluated and has 
appealed for an increased rating.  

Under Diagnostic Code 9432, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  A 70 percent disability 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Finally, a 100 percent 
disability rating is warranted upon a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

GAF scores ranging from 60 to 51 reflect moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., friends, conflicts with peers or 
co-workers).  Scores ranging from 50 to 41 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep job).  Scores ranging from 40 to 31 reflect 
some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Scores ranging from 30 to 21 reflect behavior that is 
considerably influenced by delusions or hallucinations, 
serious impairment in communications or judgment or the 
inability to function in almost all areas.  Lastly, scores 
ranging from 20 to 11 reflect that the person is in some 
danger of hurting self or others (e.g. suicide attempts 
without the clear expectation of death), gross impairment in 
communication (e.g., largely incoherent or mute), or the 
occasional failure to maintain personal hygiene (e.g., smears 
feces).  

The evidence in this case clearly shows that the veteran's 
disability falls within the 50 percent disability rating as 
her medical records report occupational and social impairment 
with symptoms of depressed affect, some impairment of long 
term memory, fair insight and fair judgment, disturbances of 
motivation and mood, and difficulty in establishing effective 
work and social relationships.  Although the veteran does not 
meet all of the symptomatology listed under the 50 percent 
rating criteria (e.g., stereotyped speech, panic attacks, 
difficulty in understanding complex commands or impaired 
abstract thinking), the assigned rating is consistent with 
the veteran's overall symptomatology, especially in light of 
the most recent GAF scores of 45 to 55 reported in the 
veteran's September 2002 VA records, September 2002 private 
therapy records, and June 2002 VA examination report.    

Thus, the issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In regards to the rating criteria, a 
review of the record on appeal indicates that the veteran 
meets two of the nine listed criteria for an increased 
evaluation.  However, the Board observes that these two 
criteria, which are (1) difficulty in adapting to stressful 
circumstances in the work environment and (2) the inability 
to establish and maintain effective relationships in the work 
environment, have essentially already been considered in the 
assignment of the veteran's present 50 percent disability 
rating.  

In this regard, the Board observes that the veteran's most 
recent medical records illustrate that she currently denies 
suicidal ideations.  There is no competent evidence of record 
indicating that she has obsessional rituals that interfere 
with her routine activities.  While the veteran reported in 
June 2002 that she picks her fingernails until she breaks the 
skin and they bleed, she did not report that this interferes 
with her routine activities.  Her speech has consistently 
been reported as being relevant and coherent, rather than 
intermittently illogical, obscure, or irrelevant.  While the 
veteran experiences frequent moderate depression, the 
evidence does not show that this depression affects her 
ability to function independently, appropriately and 
effectively.  There is also no evidence of spatial 
disorientation.  While the veteran reports that she does not 
bathe often if she remains at home, her medical records 
indicate that she is usually clean and dressed appropriately. 
See June 2002 VA examination report (the veteran was 
disheveled but clean); August 2002 Prairie View Hospital 
records (the veteran was neat and clean and casually 
dressed); August 2002 VA records (the veteran was well 
groomed).   

The Board acknowledges that there is competent evidence of 
the veteran having difficulty with impulse control in terms 
of her irritability and sarcastic remarks made while 
employed.  However, the Board notes that the veteran's lack 
of impulse control does not seem rise to the level 
contemplated by the 70 percent rating criteria, which 
requires a showing of impairment illustrated by such things 
as unprovoked irritability with periods of violence.  

In regards to the veteran's inability to adapt to stressful 
circumstances and her impaired ability to establish and 
maintain effective relationships, the Board notes that the RO 
considered the evidence supporting these criteria when it 
referred to the veteran's difficulty in establishing 
effective work and social relationships in its July 2001 
rating decision that granted a rating increase from 30 
percent to 50 percent. 

Based upon this evidence, the Board is of the opinion that 
the veteran's present disability rating of 50 percent more 
nearly approximates her current symptomatology.  The Board 
finds that the veteran's most recent GAF scores support this 
conclusion, as they indicate that the veteran has, at most, 
serious but not major impairment at this time.  Nonetheless, 
should the veteran's disability picture change in the future, 
the veteran may submit additional evidence which may qualify 
her for the assignment of a higher rating. See 38 C.F.R. § 
4.1.  

In issuing this decision, the Board has taken into 
consideration the July 2004 statement by the veteran's 
representative.  However, the Board observes that it cannot 
grant an increased rating based solely upon the August 2002 
Prairie View Hospital records and August 2002 VA medical 
records as requested by the veteran. Although these records 
show that the veteran's condition deteriorated due to stress 
related to her mother's death and employment problems, and 
that she had GAF scores between 20 and 30 with suicidal 
ideation and poor self-care during that time period, it is 
evident to the Board that this deterioration was the result 
of a temporary exacerbation of the veteran's disability as 
evidenced by her improvement in subsequent treatment records 
dated between September 2002 and June 2003.  As of September 
2002, the veteran's GAF score was 54 according to her VA 
medical records; and she was assigned a GAF score ranging 
from 45 to 50 by her social worker.  As of June 2003, the 
veteran was noted to have stabilized and terminated her 
therapy.  Thus, while it is evident that the veteran 
experienced a short period of hospitalization between August 
2002 and September 2002 due to an exacerbation, an increased 
rating based solely upon this evidence is not warranted as 
periods of exacerbation are contemplated by the rating 
schedule. See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  It appears to the Board that the veteran's 
short hospitalization, following the stress of being 
suspended from her job for slapping a child, does not reflect 
an overall increase in the level of her symptomatology as she 
was shown to have improved; and that based upon the 
consideration of all of the medical evidence of record, her 
symptomatology more near approximates a 50 percent disability 
rating.  Therefore, an increased rating is not warranted.  

In regards to the December 2005 request that the nature of 
the veteran's bipolar affective disorder makes it impossible 
for her to retain gainful employment, the Board notes that it 
has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not they were raised by the veteran, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  Ratings shall be based, as far as practicable, 
upon the average impairment of earning capacity with the 
additional provision that the Secretary of Veterans Affairs 
shall from time to time readjust the Schedule of Ratings in 
accordance with experience.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

In accordance with 38 C.F.R. § 4.1, the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's bipolar affective disorder.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board also finds that the evidence of record 
in this case does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  Although the veteran's bipolar affective 
disorder impairs her ability to work as a nurse, any such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Additionally, the Board notes that while the veteran's 
employment opportunities may be limited in the field of 
nursing, there is no competent evidence of record indicating 
that she cannot obtain employment in some other, less 
stressful, field.  

For these reasons, the Board finds that the veteran's 
service-connected bipolar affective disorder does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to an increased 
rating for her bipolar affective disorder, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

An evaluation in excess of 50 percent for bipolar affective 
disorder is denied.



	                        
____________________________________________
	STEVEN COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


